Name: COUNCIL REGULATION (EC) No 3545/93 of 10 December 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  industrial structures and policy
 Date Published: nan

 No L 325/20 Official Journal of the European Communities 27. 12 . 93 COUNCIL REGULATION (EC) No 3545/93 of 10 December 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors ) THE COUNCIL OF THE EUROPEAN UNION, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Article 1 The autonomous Common Customs Tariff duties for the products listed in Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1994. Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Article 2 Whereas suspension of these autonomous duties shall be decided by the Community; This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Council The President M. WATHELET 27. 12. 93 Official Journal of the European Communities No L 325/21 ANNEX &gt; CN code TARIC Description Rate of autonomous duty (% ) ex 8471 93 51 &gt; 30 Drive-unit only for reading optical CD-ROM discs of the 5,25 inch type, for use in the manufacture of products falling within heading 8471 (a ) ex 8471 93 51 *40 Drive-unit for rewritable optical phase change discs of the 5,25 inch type, for use in the manufacture of peripheral storage units , with a total storage capacity not exceeding 1 gigabyte (a ) ex 8471 93 51 ' 50 Drive-unit for magneto-optical discs of the 5,25 inch type, for use in the manufacture of peripheral storage units, with a total storage capacity not exceeding 2 gigabytes (a) ex 8471 93 59 30 Disc storage unit of the 8 inch type, capable of parallel data-transfer via 1 channel at a rate per second of 3,041 megabytes, comprising a storage-module-drive (SMD) interface and 11 rigid magnetic discs with a total storage capacity, unformatted, not exceeding 2,5 gigabytes, for use in the manufacture of products falling within subheading 8471 91 80 (a ) ex 8471 93 59 *40 Disc storage unit of the 5,25 inch type, capable of external data-transfer at a rate per second of 7,5 megabytes, having dual channels for simultaneaously reading and writing with 2 magnetic heads, comprising a dual port interface circuit and 11 rigid magnetic discs with a total storage capacity, unformatted, of 1 986 megabytes, for use in the manufacture of products falling within subheading 9022 11 00 (a ) ex 8471 93 60 &gt; 10 Twin reel drive-unit of the 8 mm cartridge type, for use in the manufacture of magnetic tape storage units ( a ) 0 0 0 0 0 0 0 0 0 ex 8471 99 80 &gt; 10 Optical reader for reading alphanumeric dot-matrix printing characters and converting them into electrical signals, comprising a read head containing an optical detector, an amplifier, a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter ex 8473 30 10 '20 Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits , each comprising not more than 15 000 programmable logic arrays, mounted on one or both sides of a multiple printed circuit, contained in a housing attached to a cooling plate or enclosed between two cooling plates, the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 001B-3035-H002 52-203619 52-203621 or  other identification markings relating to devices complying with the abovementioned description ex 8473 30 10 &gt; 50 Assembly for disc storage units of Winchester technology, comprising a 2- or 4-channel read/write monolithic integrated circuit for magnetic head signals mounted with discrete components on a flexible printed circuit ex 8473 30 10 &gt; 60 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, with a 32-bit external data-bus and a 32-bit external address-bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, mounted on a printed circuit and with decoupling capacitors, with not more than 208 connections and bearing: No L 325/22 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) 0 0 ex 8473 30 10 (cont'd) ex 8473 30 10 ex 8473 30 10 ix 8473 30 90 ;x 8473 30 90 ;x 8473 30 90 ;x 8473 30 90 :x 8473 30 90  an identification marking consisting of or including one of the following combinations of figures : 486 80386 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, coomprising a bus controller and a memory controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, and with decoupling capacitors, with not more than 293 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 390 Z 50 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising 2 random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits; in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, and with decoupling capacitors, with not more than 325 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 320 C 40 or  other identification markings relating to devices complying with the abovementioned description Metal ball coated with plastic or rubber material, with a diameter not exceeding 26 mm and a weight of 38 g or more, for use in the manufacture of a pointing device (so-called 'mouse') ( a ) Ferrite magnetic heads of Winchester technology, for hard disc file-peripherals as well as carrying arms equipped with such magnetic heads, capable of recording to a density of 10 tracks or more per mm Pointing device ( so-called 'trackball'), the exterior dimensions of which do not exceed 17 x 27 x 47 mm, with a weight not exceeding 31 g, consisting of printed circuit on which are mounted an optical encoder in the form of a monolithic integrated circuit and a housing comprising a ball with a diameter not exceeding 19 mm and a retainer ring, for use in the manufacture of products falling within subheading 8471 20 20 (a ) Read/write assembly for hard disc storage units, comprising ferrite magnetic heads of Winchester technology, mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket upon which are mounted :  a flexible printed circuit upon which is mounted an amplifier for read/write signals, in the form of an integrated circuit,  a printed circuit socket Rotor arm without electronic components, for read/write assemblies of hard disc storage units * 70 * 80 * 15 *20 *25 *30 *45 0 0 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/23 CN code TARIC Description Rate of autonomous duty (% ) ex 8473 30 90 * 55 Data storage assembly (Head/Disc/Assembly) for disc storage units, with a data transfer rate per second of 4,2 megabytes, comprising read/write heads and 9 rigid magnetic discs with an external diameter not exceeding 24,2 cm (9,5 inch) with a total storage capacity, formatted, of 2 838 megabytes, the whole incorporated in a single hermetically sealed housing ex 8473 30 90 &gt; 60 Data storage assembly (Head/Disc/Assembly) for disc storage units of the 9 inch type, with a data transfer rate per second of 2,77 megabytes, comprising read/write heads and 7 rigid magnetic discs with a total storage capacity, formatted, of 1 216 or 1 506 megabytes, the whole incorporated in a single hermetically sealed housing ex 8501 10 99 * 53 DC motor, brushless, with a typical running torque of 0,00025 Nm ( ±0,00005 Nm), with a coupling flange of a diameter of 6,8 mm ( ±0,1 mm) and a chuck of a diameter of 12 mm ( ±1 mm), with an external rotor, a three-phase winding, a rated speed of 4 800 ( ±1 % ) rpm and a supply voltage of 4 V ( ±25 % ) ex 8501 10 99 54 DC motor, with brushes, with a typical running torque of 0,0015 Nm ( ±0,0005 Nm), with a shaft of a diameter of 2 mm ( ±0,004 mm), with an internal rotor, a rated speed of 2 050 ( ±11 % ) rpm and a supply voltage of 2,5 V ( ±60 % ou -60 %/+140 % ) ex 8501 10 99  º55 DC motor, with brushes, with a typical running torque of 0,0058 Nm ( ±0,001 Nm), with a chuck of a diameter of 2 mm ( ±0,004 mm), with an internal rotor, a rated speed of 2 270 ( ±10 % ) rpm and a supply voltage of 4,5 V (-67 %/+100 % ) ex 8501 10 99 56 DC motor, brushless, with an operating torque of 0,0123 Nm/A or more but not exceeding 0,0136 Nm/A, with a coupling flange of a diameter of 12,7 mm ( ±0,2 mm) and a chuck of a diameter of 38,91 mm ( ±0,05 mm), with a rated speed of 5 400 ( ±0,1 % ) rpm and a supply voltage of 11 V ( ±10 % ) 0 0 0 0 0 0 0 0 0 0 ex 8501 10 99 *57 DC motor, brushless, with a typical running torque not exceeding 0,0025 Nm, with a coupling flange of a diameter of 27,5 mm ( ±0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 3 833 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±5 % ) ex 8504 40 98 10 Direct current to direct current converter, with an input voltage range not exceeding 390 V, contained in a housing with not more than 16 connections ex 8517 90 81 *20 16x16- or32 x 32-bit differential crosspoint switch of GaAs technology, capable of switching at a data rate per second of at least 800 Mbits, in the form of a monolithic integrated circuit contained in a housing combined with decoupling capacitors, the whole mounted on a substrate the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 196 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TQ 8016 TQ 8032 or  other identification markings relating to devices complying with the abovementioned description ex 8517 90 92 h 10 Electronic assembly for a thermal printer head, consisting only of conductor elements, monolithic integrated circuits and at least 8 640 heater elements, the whole mounted on a ceramic substrate the exterior dimensions of which do not exceed 3 x 61 x 271 mm No L 325/24 Official journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8518 30 90 ex 8522 90 91 ex 8522 90 99 ex 8528 20 20 ex 8529 90 98 ex 8529 90 98 ex 8529 90 98 ex 8529 90 98 ex 8529 90 98 ex 8531 20 51 * 10 * 92 *92 * 10 *93 *94 * 95 *96 * 97 * 10 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5x6x8 mm Electronic assembly for a laser read-head of a compact disc player, comprising:  a flexible printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  2 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors , the whole mounted on a support Thinfilm recording/reproducing device fixed on a , non-magnetic substrate, having 9 parallel channels for digital signals and 2 channels for analogue signals, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type (a ) Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen not exceeding 110 mm and equipped with a deflector yoke, and  a printed circuit On which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted on a chassis, for the manufacture of video entry-phones, video telephones or surveillance apparatus (a ) Voltage-controlled oscillator, having an oscillation-frequency of 915 MHz or more at 4,5 V and not exceeding 890 MHz at 1 V, contained in a housing the exterior dimensions of which do not exceed 5x10x15 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VW995S05 or  other identification markings relating to devices complying with the abovementioned description Assembly consisting of a lens unit, having an adjustable focal length of 5,7 mm or more but not exceeding 65 mm and comprising a zoom encoder, a stepping motor unit, a zoom motor unit, an iris motor unit and a photo interrupter Video recording and reproducing assembly, comprising a tape deck mechanism of the cassette type, comprising a DC motor, for use in the manufacture of products falling within heading 8525 (a ) Assembly comprising a lens unit, having a focal length of 3,6 mm, an interline charge-coupled image sensor having 291 000 photosensitive cells, and integrated circuits, the whole mounted on 2 printed circuits linked via a cable Assembly consisting of a monochrome cathode-ray tube with a diagonal measurement of the screen of 165 mm or more but not exceeding 230 mm and a concave focus lens mounted on a liquid-filled cooling armature, for use in the manufacture of television projection equipment (a ) Liquid crystal display (LCD) with an active matrix and 640 x 480 pixels (colour ), consisting of a layer of liquid crystals between two glass sheets or plates , mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 0 0 0 0 0 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/25 CN code TARIC Description Rate of autonomous duty (% ) ex 8531 20 59 ex 8531 20 80 ex 8531 90 00 ex 8533 40 10 ex 8534 00 19 ex 8534 0019 ex 8534 00 90 ex 8536 50 19 ex 8536 50 90 ex 8536 90 80 ex 8540 30 10 ex 8540 30 90 ex 8540 91 00 ex 8541 60 00 * 10 * 10 * 91 * 91 * 94 * 95 *93 *92 * 92 * 91 *36 *27 *92 *93 Liquid crystal display (LCD) with an active matrix and 640 x 400 or 640 x 480 pixels (monochrome), consisting of a layer of liquid crystals between two glass sheets or plates, mounted on a printed circuit board comprising electronic components providing drive and/or control functions Passive liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and/or control functions Backlight unit, comprising a lampholder with a cathode tube, a reflection sheet and a diffuse substrate, the exterior dimensions of which do not exceed 7 x 250 x 300 mm, for use in the manufacture of liquid crystal displays (LCD) ( a ) Potentiometer consisting of carbon resistors with a total resistance of 20 Kohm or more but not exceeding 250 Kohm, fitted with a DC motor having an operating current of 150 mA at 4,5 V Printed circuit, consisting of 31 conductor elements fixed on a flexible plastic film, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type (a ) Printed circuit, consisting of conductor elements fixed on a flexible plastic film, with a trace width of 0,095 mm or more but not exceeding 0,155 mm and a trace pitch of 0,095 mm or more but not exceeding 0,305 mm, for use in the manufacture of electronic calculating machines (a ) Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements, contacts and resistors, incorporating connections isolated in vitrified layers, the dimensions of which do not exceed 45 x 45 mm, with not more than 550 connections Membrane switch on a multilayer flexible plastic film, consisting of a layer with silver conductor patterns, a layer of graphite conductor patterns, a layer with a dielectric pattern , a layer with a pattern of silver interconnections (jumpers ) and a layer with a solder pattern, for use in the manufacture of electronic calculating machines (a ) Reed switch having a switching power of 20 W or more within the range of 17-43 A.turn, in the form of a glass capsule, not containing mercury, the dimensions of which do not exceed 3 x 21 mm, for use in the manufacture of automotive airbag shock-sensors ( a ) Elastomeric connectors, consisting of conductor elements coated with gold and fixed on a substrate of rubber Colour cathode-ray tube with a slit mask, having a distance between stripes of the same colour of less than 0,35 mm and a diagonal measurement of the screen not exceeding 53 cm Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 310 mm or more but not exceeding 330 mm Slit mask, consisting of vertical slits with a distance between slits of 0,78 mm ( ±0,08 mm) and a diagonal dimension of either 61,5 cm ( ±0,5 cm ) or 71 cm ( ±0,5 cm) or 79,5 cm ( ±0,5 cm) Piezo-electric crystal oscillating at a frequency of 4 MHz or more but not exceeding 60 MHz, contained in a housing of the SMD (Surface mounted device) type and with not more than 4 connections 0 0 0 0 0 0 0 0 0 0 0 0 0 0 No L 325/26 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 01 * 11 0 ex 8542 11 01 *40 0 Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers of C-MOS technology, with a processing capacity of 8 bits, providing servo control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, 2 random-access memories (RAMs ) with a total storage capacity of 3 Kbits and a timer unit, for the manufacture of goods of subheading 8542 11 71 contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: PD 78134 or  other identification markings relating to devices complying with the abovementioned description (a ) Wafer, not yet cut into chips, consisting only of microprocessors with an arithmetic-logic unit (A1U ) with a processing capacity of 16 bits and an 8-bit data-bus, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits but not comprising a read only memory, non-programmable (ROM), for the manufacture of goods of subheading 8542 11 64 contained in a housing the exterior dimensions of which do not exceed 18 x 59 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : . 78C10 or  other identification markings relating to devices complying with the abovementioned description (a ) Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers with a processing capacity of 4 bits, for the manufacture of goods of subheading 8542 11 71 contained in a housing the exterior dimensions of which do not exceed 24 x 59 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 7507 75108 75217 75312 75P216 7508 75112 75304 75316 75P308 75004 75116 75306 75512 75P316 75006 75216 75308 75516 or  other identification markings relating to devices complying with the abovementioned description (a ) Wafer, not yet cut into chips, consisting only of display controllers and character generators (DCCG), for liquid-crystal dot-matrix display system, for the manufacture of goods of subheading 8542 11 82 contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7228 7229 or  other identification markings relating to devices complying with the abovementioned description (a ) ex 8542 11 01 * 60 0 ;x 8542 11 01 * 70 0 27. 12 . 93 Official Journal of the European Communities No L 325/27 CN code TAR C Description Rate of autonomous duty (% ) ex 8542 11 01  º80 0 ex 8542 11 16 * 01 0 Wafer , not yet cut into chips, consisting only of a programmable logic device, for the manufacture of goods of subheading 8542 11 80 contained in a housing the exterior dimensions of which do not exceed 64 x 64 mm, with not more than 300 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XC 2018 XC 3030 XC 3090 XC 4004 XC 4008 XC 4016 XC 2064 XC 3042 XC 4002 XC 4005 XC 4010 XC 4020 XC 3020 XC 3064 XC 4003 XC 4006 XC 4013 or  other identification markings relating to devices complying with the abovementioned description ( a ) Pseudo-static random-access memory of C-MOS technology (C-MOS PS-RAM), with a storage capacity of 4 Mbits and an access time not exceeding 100 ns, comprising a timing pulse generator and a refresh control circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HM 658512 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of portable computers, capable of operating without an external source of power (a ) Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 16 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MT 4C16256 PD 424260 PD 424170 or  other identification markings relating to devices complying with the abovementioned description Dual port dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a serial read output control , with a storage capacity of 2 Mbits or more but not exceeding 4 Mbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters ; HM 538253 MT 42C256 PD 482234 TC 528257 HM 5316123 MT 42C8254 PD 482235 TC 528267 M5M482256 MT 42C8255 TC 524162 TMS 55160 MB 818251 MT 42C8256 TC 524165 TMS 55165 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 16 * 02 10 ex 8542 11 16 *03 0 No L 325/28 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 16 04 0 ex 8542 11 18 &gt; 01 10 ex 8542 11 18 f 02 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 240 K x 12 bits, with separate in- and outputs and serial shift registers ( so-called field memories), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 19 mm. with not more than 36 connections and bearing:  an identification marking consisting of or including the following combination ol figures and letters : TMS 4C2970 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 18 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions oi which do not exceed 1 1 x 27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination ol figures and letters : PD 424280 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 512 K x 9 bits and an access time not exceeding 100 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ol which do not exceed 12 x 19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 44900 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) with a storage capacity not exceeding 4 Kbit, superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2004 X 2210 X 2443 X 2002 X 2201 A X 2212 X 2444 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) with a storage capacity of 16 Kbits, superimposed bit-for-bit on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 43 mm, with not more than 32 connections and bearing: 10 ex 8542 11 21 &gt; 12 0 ex 8542 11 21 h 13 27. 12. 93 Official Journal of the European Communities No L 325/29 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 (cont'd) an identification marking consisting of or including the following combination of figures and letters : X20C16 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1121 44 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 64 Kbits and an access time not exceeding 12 ns, comprising an 8-bit address comparator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: IDT 71B74 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 &gt; 15 Static random-access memory of MOS technology combined with ECL technology, with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 10C494-15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 16 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 Kbits, comprising a 5-bit bidirectionnal in-/output port and an universal asynchronous receiver/transmitter (UART), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 75012SC121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 &gt; 18 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 36 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing: &gt;  an identification marking consisting of or including the following combination of figures and letters : CY7B139 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/30 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 21 &gt; 37 Non-volatile static random access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a capacity of 16 Kbits and an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DS 1220 Y MK 48 Z 12 MKI 48 Z 12 MK 48 Z 02 MKI 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 21 &gt;42 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 63 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 7134 TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 &gt; 02 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 72 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7B145 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 &gt; 21 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 256 Kbits and an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4011 DS 1230 MK 48 Z 30 MK 48 Z 32 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 '23 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits, a standby current not exceeding 25 [iA and an access time exceeding 55 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 12 mm, with not more than 28 connections and bearing: 27. 12 . 93 Official Journal of the European Communities No L 325/31 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1123 (cont'd) an identification marking consisting of or including the following combination of figures and letters : CXK 58257 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1123 * z4 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 20 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 38 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7B153 CY7B191 CY7B196 HM 6709 A TC 55B464 CY7B154 CY7B192 CY7B197 MCM 6708 TC 55B465 CY7B155 CY7B194 CY7B198 MCM 6709 CY7B156 CY7B195 CY7B1 99 TC 55B328 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1125 e 01 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 41 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B173 CY7B174 PD 46730 TC 55B329 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1125 &gt; 08 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a total storage capacity of 320 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : PD 46710 PD 46741 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 10 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 47 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 551001 TC 55B4256 TC 55B4257 TC 55B8128 CXK581020 CY7C101 CY7C102 CY7C106 CY7C107 CY7C108 CY7C109 EDI 88128 HM 621100A HM 624256 HM 624257 M5M 51004 M5M 51008 MCM 6228 MT 5C1008 other identification markings relating to devices complying with the abovementioned description 0 No L 325/32 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 25 - 12 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 1 Mbit and an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: BQ 4013 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 13 Static random-access memory of C-MOS technology (C-MOS S-RAM), operating at a power supply of 3,3 V ( ±0,3 V), with a storage capacity of 288 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 41 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7C1388 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 * 03 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity exceeding 1 Mbit, with an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4014 BQ 4015 BQ 4024 BQ 4025 or -  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 *04 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 K x 18 bits or of 128 K x 9 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 22 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK 77910 CY7C1031 CY7C1032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 *05 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 64 K x 1 8 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connections and bearing: 27. 12 . 93 No L 325/33Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 27 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 67A618 MCM 67C618 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 &gt;06 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 4 Mbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 28 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 554002 MT5C512K8B2 MT5LC512K8D4 MT5C1M4B2 MT5LC1M4D4 MT5C256K16B2 MT5LC256K16D4 or  other identification markings relating to devices complying with the abovementioned description 0 8542 11 31 0Read only memory, non-programmable (ROM) ex 8542 1142 h02 UV erasable, programmable, read only memory (EPROM) of N-MOS (including H-MOS) technology (N/H-MOS EPROM), with a storage capacity not exceeding 256 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M 2716 M 2732 A M 2764 M 27128 M 27256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 03 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9x14 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 29 F 816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 04 UV erasable, programmable, read only memory (EPROM) of C-MOS technology (C-MOS EPROM), with a storage capacity of 16 K x 16 bits, comprising a 5-bit gate only for reading, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 34 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : N 73120FRN or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/34 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1142 ex 8542 11 59 *21 *61 * 02ex 8542 1144 ex 8542 1144 ex 8542 11 59 *03 * 01 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 256 Kbits and an access time of less than 80 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 44 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 270 CY 7C 274 CY 7C 276 CY 7C 279 CY 7C 271 CY 7C 275 CY 7C 277 XC 17256 or  other identification markings relating to devices complying with the abovementioned description UV erasable, programmable, read only memory (EPROM) of N-MOS (including H-MOS) technology (N/H-MOS EPROM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 27512 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable, programmable, read only memory (EPROM or PROM) with a storage capacity of 1 Mbit, comprising address and data latches, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 38 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C110 TMS 87PC110 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 512 Kbits , comprising address and data latches, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 38 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C510 TMS 87PC510 or  other identification markings relating to devices complying with the abovementioned description UV erasable, programmable, read only memory (EPROM) of C-MOS technology (C-MOS EPROM), with a storage capacity of 448 Kbits and an access time not exceeding 170 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 34 mm, with a quartz window on the upper surface and bearing: 0 0 0 0 ex 8542 1144 ex 8542 11 59 *04 *04 *05ex 8542 11 44 27. 12 . 93 Official Journal of the European Communities No L 325/35 CN code TAR C Description Rate of autonomous duty (% ) ex 8542 11 44 (cont 'd) an identification marking consisting of or including the following combination of figures and letters : N 70413FEC-A or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 * 01 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 002 28 F 020 28 F 200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 * 01 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 256 Kbits or more, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 28256 28 C 512 AT 28C1024 28 C 256 48 C 256 E/M 28C010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 * 03 Electrically erasable, programmable, read only memory (E2PROM) of C-MOS or N-MOS (including H-MOS) technology, capable of byte-wide (parallel ) write operations, with a storage capacity of 2 K x 8 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X2816C X 28 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 * 06 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 8 K x 8 bits and a byte or page write cycle time not exceeding 2 ms, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AT 28 C 64 AT 28 PC 64 AT 28 HC 64 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/36 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) sx 8542 11 59 *03 0 ex 8542 11 59 *05 0 :x 8542 11 59 * 06 Write buffer memory of C-MOS technology, with an organisation of 4 x 16 bits comprising eight bits of address and eight bits of data, and four-bit parity, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R 2020/16 or  other identification markings relating to devices complying with the abovementioned description Programmable, non-erasable, read only memory (PROM) of C-MOS technology (C-MOS PROM), with a storage capacity not exceeding 32 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 44 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C225 CY7C258 CY7C281 XC 1718 CY7C235 CY7C259 CY7C282 or  other identification markings relating to devices complying with the abovementioned description Memory register of C-MOS technology, with a storage capacity of 1 Mbit, comprising an address generator providing serial read/write operation, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 14 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6389 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal, with a storage capacity of 2 K x 1 8 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 63 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C447 CY7C457 MT 53C2K18C3 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal or bidirectional operation, with a storage capacity of 9 or .18 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 63 mm, with not more than 52 connections and bearing: 0 *07ex 8542 11 59 0 *27ex 8542 11 59 27. 12 . 93 Official Journal of the European Communities No L 325/37 CN code TAR1C Description Rate of autonomous duty (% ) an identification marking consisting of or including one of the following combinations of fieures and letters : ex 8542 11 59 (cont'd) CY7C439 CY7C453 IDT 72031 CY7C443 CY7C455 MT 53C51218A1 CY7C445 CY7C456 CY7C446 IDT 72021 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 f 02 Microprocessor of C-MOS technology, with a processing capacity of 8 bits , capable of controlling a compact disc player, providing digital servo-command control , comprising a random-access memory (RAM) with a storage capacity of 32 Kbits, a phase-locked loop circuit, an oversampling filter, a servo-command generator, an error correction circuit, an analogue-to-digital converter, a demodulator and a central processing unit (CPU) interface circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2515Q or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 ex 8542 11 68 * 03 * 03 * 03 * 01 Floating-point arithmetic co-processor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 3171 80387 MC 68882 TX 32081 W 74 ACT 8847 8087 NCR 32020 US 83C87 79 R 2010 80C287 NS 32081 US 83S87 79 R 3010 CY 7C 602 NS 32381 WTL 3167 80287 MC 68881 R 2010/16 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 04 Microprocessor of C-MOS technology, with a processing capacity of 8 bits, comprising a 16-bit digital signal processor, an 8-bit arithmetic-logic unit (ALU), a random-access memory (RAM) with a storage capacity of 4 Kbits and having the function of programme memory, 2 random-access memories (RAMs) with a total storage capacity of 2 Kbits and 256 registers, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 86C95 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/38 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 62 " 05 Microprocessor of C-MOS technology, with a processing capacity of 8 bits, providing keyboard control functions, comprising an 8-bit configuration register, a random-access memory (RAM) with a storage capacity of 16 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 2 Kbits and a real-time clock, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 87911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 * 06 Microprocessor of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 4 Kbits, a serial peripheral interface circuit, a serial communications interface circuit and a 16-bit timer, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC68HC11EDO MC68HC11F SC414950FB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 ' 04 Microprocessor of N-MOS ( including H-MOS) technology, with a processing capacity of 16 bits, comprising a random-access memory (RAM) with a storage capacity of 1 920 bits and a 13-channel analogue-to-digital converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 76005 CN or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 02 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , comprising 16-bit data-buses and a 16 x 16 bits multiplier with 32 bits results , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 64 mm, with not more than 240 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ST 18931 ST 18941 TMS320M500 ST 18932 ST 18R942 TMS 320M520 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/39 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 67 * 04 0 :x 8542 11 67 * 06 0 ex 8542 11 67 * 35 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising an integer unit with 136 registers and a floating point unit with 32 registers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 46 mm, with not more than 207 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: W 8701 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits , comprising a 32-bit external address-bus, a 64-bit external data-bus and six 80-bit internal data-busses, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 53 mm, with not more than 304 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 88110 or  other identification marking relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, with a 32 ­ or 64 bit external data-bus and a 32-bit external address-bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 304 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 486 79 R 3000 MC 68020 NS 32532 80386 AM 29000 MC 68030 NS 32C 032 80486 CY7C601 MC 68040 R 2000/16 79R2000A L 64801 MPC 601 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising a bus controller and a memory controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 293 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 390 Z 50 80386 SL or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 64 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 62 mm, with not more than 447 connections and bearing: 0 :x 8542 11 67 * 37 0 ex 8542 11 68 * 31 No L 325/40 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 68 (cont'd) an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 21064 80860 R 4000 R 4300 R 4400 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 ex 8542 11 91 f 01 &gt;03 Microcontroller or microcomputer with a processing capacity of 4 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 24 x 60 mm, with not more than 1 00 connections and bearing: an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200 - 3299 HD 614042 TMP 47 C 1670 HD 38800 HD 614080 TMP 47 C 200 HD 38820 MN 1584531 TMP 47 C 220 HD 404189 PD 17203A TMP 47 C 221 HD 404019 PD 17204 TMP 47 C 452 HD 404608 SMC 6214 TMP 47 C 456 HD 404629 SMC 6215 TMP 47 C 670 HD 404639 SMC 6234 TMP 47 C 855 HD 404919 SMC 6266 TMP 47 C 858 HD 4074019 SMC 62 L 34 TMP 47 P 1670 HD 4074608 T 6978 TMP 47 P 855 HD 4074629 T 7767 BS TMP 47 P 860 E HD 4074639 TCM 8301 TP 0310 - 03299 HD 44750 TCM 8302 TP 0450 - 04599 HD 44796 TMC 0270 - 0279 TP 0480 - 04899 HD 44800 TMC 0500 - 0599 TP 0500 - 05999 HD 44801 TMC 0980 - 0989 TSS 200 HD 44820 TMC 1500 - 1599 TSS 400 HD 44840 TMC 17 HD 44860 TMC 1980 - 1999 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 160 Kbits, a random-access memory (RAM) with a storage capacity of 4 992 bits, a random-access memory (RAM) with a storage capacity of 640 bits, an 8-channel analogue-to-digital converter, a serial interface circuit with a FIFO (first in, first out) read/write memory, 4 timers, a display control and driver circuit, and a clockgenerator, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXP 82320 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *09 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing control and interface functions for a keyboard, comprising of a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits and an analogue-to-digital converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 23 x 23 mm, with not more than 100 connections and bearing: 27. 12. 93 Official Journal of the European Communities No L 325/41 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 (cont 'd) an identification marking consisting of or including the following combination of figures and letters : 80C51 SL or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 f 10 Microcontroller or microcomputer of C MOS technology, with a processing capacity of 8 bits, providing remote control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity not exceeding 64 Kbits, a random-access memory (RAM) with a storage capacity not exceeding 512 bits, an oscillator and a modulator, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PCA 84C122 PCA 84C222 PCA 84C422 PCA 84C822 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71  º 11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, for text data decoding and display, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 Kbits, a read only memory, non-programmable (ROM) with 120 character fonts and a random-access memory (RAM) with a storage capacity not exceeding 2 304 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 59 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CF 72307 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 127 or 128 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits or 4 992 bits, a serial interface circuit and a display control and drive circuit, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXP 82316 PD 75316 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 K 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing servo control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, 2 random-access memories (RAMs) with a total storage capacity of 3 Kbits and a timer unit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing: No L 325/42 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71  an identification marking consisting of or including the following combination of (cont 'd) figures and letters : PD 78134 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 15 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 64 or 128 Kbits , a random-access memory (RAM) with a storage capacity of 4 or 8 Kbits, 2 16-bit timer/counters , 2 17-bit timing pulse generators and a universal synchronous and asynchronous receiver/transmitter (USART), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 1900 C 2900 C 3900 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 "" 28 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or a read only memory, non-programmable (ROM) with a storage capacity of 32 or 64 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 52 x 63 mm, with not more than 72 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 77 C 82 80 C 152 M 50743 M 50747 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *31 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 3 Kbits or more but not exceeding 8 Kbits, either a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM), with a storage capacity of 128 , 192 or 256 Kbits , an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37450E8 M 37450M8 M 38063M6 M 38063E8 M 38067M8 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/43 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 71 * 35 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits, a random-access memory (RAM) with a storage capacity of 1 Kbit, an 8-channel analogue-to-digital converter, two 16-bit timers each with two 16  ¢bit registers and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 884CF COP 888CF or  other identification markings relating to devices complying with the abovementioned description 0 » ex 8542 11 71 * 36 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits, a random-access memory (RAM ) with a storage capacity of 1 ,5 Kbits, a full duplex universal asynchronous receiver/transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888CG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 37 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits, a full duplex universal asynchronous receiver/transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock, in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888EG or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/44 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 71 * 38 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits, a random-access memory (RAM) with a storage capacity of 1 Kbit, a 16-bit timer with a 16-bit register, and a serial synchronous communication interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, and in the form of a monolithic intergrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 880C COP 881C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *40 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing communication and control functions in local operating networks (LON), comprising three 8-bit central processing units (CPUs), a static random-access memory (S-RAM) with a storage capacity not exceeding 16 Kbits and an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 143120 MC 143150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *41 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 or 16 Kbits , a random-access memory (RAM) with a storage capacity of 512 bits or 1 Kbit and a synchronous serial communications interface circuit consisting of an 8-bit serial shift register with a serial data input, a serial data output and a serial shift clock , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 820 COP 840 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 73 *03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, having the function of charge control of nickel-cadmium batteries, comprising a read only memory, non-programmable (ROM) with a storage capacity of 42 000 bits, a read only memory, non-programmable (ROM) with a storage capacity of 1 Kbit, a random-access memory (RAM) with a storage capacity of 1 Kbit and a 10-bit analogue-to-digital converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing: 27. 12 . 93 Official Journal of the European Communities No L 325/45 CN code TAR1C Description Rate of autonomous duty (% ) ex 8542 11 73  an identification marking consisting of or including the following combination of (cont 'd) figures and letters : ICS 1700 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *' 05 Microcontroller or microcomputer with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 256 Kbits , a random-access memory (RAM) with a storage capacity not exceeding 12 Kbits, an analogue-to-digital converter with sample/hold, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 8397 8796 83C196 83C198 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 128 , 192, 256 or 384 Kbits, a random-access memory (RAM) with a storage capacity of 4, 8 or 16 Kbits and an 8-bit analogue-to-digital converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37702 E2 M 37702 M2 M 37702 M4 M 37702 MDB M 37702 E4 M 37702 M3B M 37702 M6L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 *" 02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising three 16-bit data buses, a 16 x 16 bits multiplier with 32 bits results, 2 read only memories, non-programmable (ROMs ) with a total storage capacity of 104 or 136 Kbits and random-access memories (RAMs) with a total storage capacity of 5, 8 or 10 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 40 x 64 mm, with not more than 160 connections and bearing:  an identification marking consisting of or . including one of the following combinations of figures and letters : ST 18930 ST 18940 ST 18942 or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities 27. 12 . 93No L 325/46 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 74 *03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 24 bits, capable of 2-channel digital audio signal processing, providing reverberation and equaliser functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 192 bits, a random-access memory (RAM) with a storage capacity of 344 bits, an instruction register, an accumulator register, 2 multiplication registers, 2 sequence registers, two 16-bit input registers , two 1 6 bit output registers and 2 filters, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2701Q or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising one or more random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, with not more than 325 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 C 30 320 C 40 DSP 3207 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *02 Gate array of C-MOS technology, comprising at least 234 916 gates and at least 416 in-/outputs, in the form of a monolithic integrated circuit, either contained in a housing the exterior dimensions of which do not exceed 62 x 62 mm or fixed on a plastic support, with not more than 512 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LCA 100235 TGC 1245 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *04 Control and interface circuit based on gate arrays of C-MOS technology, capable of controlling and interfacing between an inkjet printer, a dynamic random-access read/write memory (D-RAM) and microprocessors, providing data organisation and transfer to the printhead, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 184 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TY6-0001 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/47 CN code TAR1C Description Rate of autonomous duty (% ) ex 8542 11 80 *06 Programmable logic device, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 85 x 124 mm, with or wihout a quartz window on the upper surface, with not more than 300 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 L8-W C 16 L 8 CY7C345 EPM 5064 XC 2064 16 P 8 C 16 R 4 CY7C361 EPM 5128 XC 3020 16 R4-W C16R6 CY7C371 EPM 5130 XC 3030 16 R6-W C 16 R 8 CY7C372 EPM 5192 XC 3042 16 R8-W C 20 G 10 CY7C373 EPM 7032 XC 3064 16RP4 C 22 V 10 CY7C374 EPM 7096 XC 3090 22 V10-D CY7B326 CY7C375 EPM 7128 XC 4002 22 V10-W CY7B333 CY7C381 EPM 7160 XC 4003 22VP10 CY7B336 CY7C382 EPM 7192 XC 4004 A 1010 CY7B337 CY7C383 EPM 7256 XC 4005 A 1020 CY7B338 CY7C384 EPM 7320 XC 4006 A 1225 CY7B339 EP 600 EPM 7384 XC 4008 A 1240 CY7C330 EP 610 EPM 7512 XC 4010 A 1280 CY7C331 EP 630 EPM 7768 XC 4013 A 14100 CY7C332 EP 910 EPM 71024 XC 4016 A 1425 CY7C335 EP 1800 TPC 1225 XC 4020 A 1440 CY7C342 EP 1810 TPC 1240 A 1460 CY7C343 EP 1830 TPC 1280 ATT 3090 CY7C344 EPM 5032 XC 2018 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *04 Controller of a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82586 Am 79C960 DP 83261 WD 83 C 503 82588 AM 7990 DP 83932 WD 83 C 510 82590 COM 9026 MB 86950 WD 83 C 603 82592 DP 8390 WD 80 C 24 WD 83 C 690 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *06 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 240 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82 C 211 CA 91C014 TACT 83443 82309 82 C 288 GC 181 VAC 068 82355 82 C 301 HT 216 VIC 068 82358 82 C 320 L1A 4601 VIC 64 82 C 88 82 C 362 MSM 6307 VL 82 C 331 82 C 101 82 C 461 R 4220 VY 86 C 410 82 C 103 82 C 493 R 4230 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/48 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 82 *09 Disc storage unit controller, in the form of a monolithic integrated circuit, contained in . a housing the exterior dimensions of which do not exceed 31 x 62 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 CL SH265 OTI 018 8980 CL SH350 OTI 033 61156-001 CL SH360 PD 7261 61157-001 CL SH361 PD 7262 ADS 10C00 CL SH362 WD 1010 AIC 010 FE 2100 WD 2010 AIC 100 G 70360-33 WD 5010 AIC , 610 L HDC 9224 WD 5011 AIC 6190 HDC 9234 WD 16C92 AIC 65 C 10 B L 1 A 0519 WD 42C22 CL SH250 MB 89311 WD 76C20 CL SH260 OMTI 505 Z 86 C 99 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 10 Video controller, with at least one of the following functions :  a) cathode-ray tube controlling,  b) liquid crystal display (LCD) controlling,  c) display controlling or character generation for liquid crystal displays (LCDs),  d) graphics controlling,  e) colour selection controlling, in the form of a monolithic integrated circuit, either contained in a housing the exterior dimensions of which do not exceed 36 x 62 mm or fixed on a plastic support, with not more than 231 connections:  an identification marking consisting of or including one of the following combinations of . figures and letters : a ) 82 C 434 b ) 82 C 425 b ) TMS 57210 a ) 82 C 453 b ) CL-GD6410 b ) TMS 57212 a) 82 C 801 b ) COP 472 b) TMS 57213 a) 86 C 805 b ) HD 44100 b) V 6355-DJ a ) 86 C 911 b) HD 44780 c ) HD 61830 a ) 86 C 928 b ) HD 66100 c) LH 5821 a ) AM 8052 b ) HD 61104T d) 82 C 431 a ) ATI 68800 b ) HD 61105T d) 82 C 435 a ) CRT 9007 b ) HD 66106T d) 82 C 441 a ) CRT 97 C 11 b ) HD 66107T d) 82 C 451 a ) ET 4000 b ) LC 7582 d ) 82 C 452 a) M 50452 b ) MSM 5259 d) 84 C 451 a ) MB 89321 b ) MSM 5298 d) AVGA1 a ) MB 89322 b ) MSM 5299 d ) CL-GD5410 a ) TVGA 8900C b) MSM 5839 d) HT 208 a ) V 6363 b ) SED 1600 d ) HT 209 a ) VY 86 C 310 b ) SED 1610 d) NCR 77C22 a ) WD 90 C 10 b ) TMS 3491 d ) OTI 067 a ) WD 90 C 11 b ) TMS 3492 d ) PEGA a ) WD 90 C 30 b ) TMS 57202 d ) PVGA a) WD 90 C 31 b) TMS 57206 d ) WD 90 C 00 a ) WD 90 C 33 b ) TMS 57207 e) 82 C 433 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the Eurooean Communities No L 325/49 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 * 11 Direct memory access (DMA) controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 83 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82307 HD 68450 WE 32104 82357 L1A 4599 Z 8516 82380 MC 68440 Z 9516 82 C 223 MC 68450 GC 183 VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 12 Control and/or management circuit for memories ( including buffers), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 82 mm, with not more than 369 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0404 1872 82 C 222 MC 68851 1RJ3-0001 82 C 283 NS 32082 1TU9-0301 82 C 302 NS 32382 390 Z 55 82 C 325 T 9490 68451 82 C 392 THCT 4502 82359 A 38202 TX 32082 W 82385 CY7C604 VL 4502 82395 CY7C605 WD 1015 82485 GC 113 WD 11 C 00-22 82495 XP HT 113 WD 12 C 00-22 82 C 08 HT 322 WD 83 C 580 82 C 102 HT 342 WD 83 C 583 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 13 Serial and/or parallel communication controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 62 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 605 MC 2652 SCN 2661 WD 76C30 82 C 606 MC 68652 SCN 68562 Z 80 C 30 82 C 607 PD 72001 SCN 68652 Z 85 C 30 CL-CD1 80 SCN 2652 SCN 68661 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *22 Digital line interface control circuit of C-MOS technology, capable of controlling the data flow between a system interface circuit, a subscriber line interface circuit (SLIC) and a microprocessor interface circuit, comprising 2 multiplexers, 4 transmit/receive buffers with serial data ports, a data protocol control circuit, interrupt registers, 256 7-bit registers and a random-access memory (RAM) with a storage capacity of 128 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm, with not more than 40 connections and bearing: No L 325/50 Official Journal of the European Communities 27. 12 . 93 CN code TAR1C Description Rate of autonomous duty ( % ) ex 8542 1 1 82  an identification marking consisting of or including the following combination of (cont'd) figures and letters: TP 3120 or  other identification markings relating to devices complying with the abovementioned description 0 ex8542 11 82 *26 Control circuit of C-MOS technology, providing memory control , comprising an equiliscr, a memory interface circuit, a multiplexer, a decoder, a bus control circuit and direct memory access (DMA) control circuits in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TX6-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *28 Control circuit of C-MOS technology, operating at 12 MHz, comprising a programmable interval timer, a clockgencrator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82231 or  other identification markings relating to deviccs complying with the abovementioned description 0 ex 8542 11 82 *29 Circuit with a multimaster bus, of C-MOS technology, for controlling a local channel in 16 bits automatic data-processing machines, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 82303 82304 82306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *30 Control circuit of C-MOS technology, for controlling the sequence of 4-bit addresses for execution of instructions in a microprogramme memory, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2909 CY2911 CY7C909 CY7C911 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Innrrml of the F.nmnpan Cnmrrmnifips No L 325/51 CN code TARIC Description Rate of autonomous dutv 1% ) ex 8542 11 82 * 32 Remote control circuit of C-MOS technology, capable of generating 2 048 different commands and controlling 32 systems, comprising a keyboard encoder, a keyboard decoder, a parallel to serial converter, a divider, a reset generator and an oscillator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do net exceed 15 x 36 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SAA 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 33 Eight-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 34 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology, for controlling signals of 20 Hz or more but not exceeding 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *35 Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access (DMA) circuit and of a multimaster bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 36 Control circuit or control and management circuit, comprising 2 direct memory access (DMA) controllers and 2 interrupt controllers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 208 connections and bearing: No L 325/52 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : 82360SL 82C316 HT 101 SX VL 82 C 486 82C206 GC 101 SX VL 82 C 480 or  other identification markings relating to devices complying with the abovementioned description . 0 ex 8542 11 82 *39 DC motor control circuit, with at least one of the following caracteristics :  a ) of BiMOS technology,  b) of C-MOS technology, comprising a circuit to monitor power supply, a circuit to store and decode addresses and to multiplex data, an 8-bit digital-to-analogue converter and 5 amplifiers,  c ) of N-MOS ( including H-MOS) technology, comprising a digital 16-bit filter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: a ) 9990CS b ) GC 27 b) GC 45 c ) LM 629 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 82 *40 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses, for generating clock signals and monitoring data transfer interrupt signals, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 344 S 0602 or  other identification markings relating to devices complying with the abovementioned description 0 ex8542 11 82 *52 Control circuit of C-MOS technology, capable of processing read-signals and of controlling the motor of a compact-disc player, comprising a central processing unit (CPU) interface, an error detection/correction circuit, a read-signal demodulator, a phase locked loop (PLL ) circuit and a constant-linear-velocity (CLV) controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1125 CXD 1130 CXD 1135 CXD 1167 MN 66271 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/53 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 * 53 Control circuit of C-MOS technology, for a microcontroller, a microcomputer or a microprocessor with a processing capacity of 1 6 or 32 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82C311 TACT 82S411 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 56 Control circuit of C-MOS technology, capable of controlling video-signals of a charge-coupled (CCD ) image sensor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 2103 CXD 2133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *62 Input-output circuit of N-MOS (including H-MOS) technology for data control, equipped with a timing control with a static random-access memory (S-RAM) with a storage capacity of 128 x 8 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 63 Control circuit, of N-MOS (including H-MOS) technology, for data/address flows from the central processing unit (CPU), inputs/outputs and the main memory, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 68 Error detection and correction circuit of N-MOS (including H-MOS) technology, capable of detecting and correcting single bit errors and detecting all double bit errors, in the 'form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing: No L 325/54 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including the following combination of (cont'd) figures : 8206 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 71 Control circuit of C-MOS technology, for a microprogramme, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY 7C 910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 74 Control circuit of C-MOS technology, for the control of constant power supply of 60 V/500 mA, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *75 Control circuit, of C-MOS technology, for monitoring the voltage of random-access memories (RAMs) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2201 BQ 2202 BQ 2204 BQ 2502 BQ 2503 DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 81 Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 82 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 40 connections and bearing: 27. 12 , 93 Official Journal of the European Communities No L 325/55 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 82  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 89 Line decoder/driver of C-MOS technology, providing 28 bipolar outputs with a breakdown voltage of 30 V and a continuous current of 500 mA, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5817 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *08 Bus interface circuit, whether or not with bus control functions, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 34 x 63 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 53 C 700 82C836 FAS 216 NCR 53 C 80 53 C 710 89C100 FAS 226 NCR 53 C 90 53 C 720 89C105 FAS 236 PBI 82335 AIC 6250 FE 3030 TACT 84544 82351 AIC 7770 GC 132 TMS 38030 82352 CL PD6710 GC 133 WD 33 C 92 82353 CL PD6720 HS 3282 WD 33 C 93 82365SL CY7C964 L 64853A WD 76 C 10 82C100 ESP 216 NCR 5380 Z 86017 82C300 ESP 226 NCR 5381 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *09 Interface circuit or interface circuit with control functions, for a fibre-optic or twisted-pair-cable local area network (LAN), capable of interfacing between a media access controller and a local area network (LAN) or a central processing unit (CPU), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 175 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8025 DP 83255 DP 83902 SMC 83C790 DP 83251 DP 83265 DP 83905 T 7213 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 10 Cathode-ray tube control and interface circuit, capable of interfacing between a graphic microprocessor and dynamic random-access memories (D-RAMs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing : No L 325/56 Official Journal of the European Communities 27 . 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 84  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : TMS 34096 TMS 34098 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 11 Control and interface circuit of C-MOS technology, comprising a memory controller , a peripheral controller, a central processing unit (CPU) interface circuit, a numeric processor unit (NPU) interface circuit, a clock generation circuit, a timer and a parity-check circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 208 connections and bearing:  an identification marking consisting- of or including one of the following combinations of figures and letters : HT 15 HT 18 HT 21 HT 22 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 12 Interface circuit of C-MOS technology, for at least one encoder, capable of identifying and measuring direction and displacement via signals of external sensors , comprising at least 3 counters, at least one latch of 16 or 24 bits , at least one multiplexer, at least one 8-bit parallel data buffer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 37 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : THCT 2000 THCT 12016 THCT 12024 THCT 12316 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 13 Data interface and control circuit of C-MOS technology, providing transmission and reception of 1-bit, 4-bit or 8-bit data packets at a rate of 51,84 Mbits per second, comprising a receive control circuit, a transmit control circuit, a receive data formatter and a transmit data formatter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TXC 05101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 14 Interface or interface and control circuit of C-MOS technology, with at least one of the following functions :  a ) for signals between a peripheral disc memory unit and a central processing unit (CPU),  b) for controlling data communication between a system bus interface and peripheral units, comprising a system interface gate, a microprocessor gate and a direct memory access (DMA) gate, 27. 12 . 93 Official Journal of the European Communities No L 325/57 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1 1 84  c) for interfacing and controlling the data sequence between an automatic (cont 'd) data-processing machine and a disc storage unit,  d) for read/write data between a digital-audio-tape storage unit and a microprocessor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 62 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) AIC 560 L b ) 1TV3-0301 a ) DP 8466 b ) 1TV3-0302 a ) OMTI 5080 (OMTI 20508 ) b ) 1TV4-0301 a ) OMTI 5090 (OMTI 20509 ) b) 1TV4-0302 a ) WD 11C 00-17 c ) 32C260 a ) WD 14 C 00-17 c ) AIC 6060 b ) ITU1-0301 d ) 1XK2-0301 b ) 1TU2-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 84 *23 Serial interface, capable of implementing the data stream encoding, decoding and ex 8542 11 95 *56 associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 84 *24 Interface circuit for a text data decoder of C-MOS technology, capable of data-slicing, clock regeneration and synchronisation separation, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 72303 CF 72306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *26 Flow meter interface of BiMOS technology, comprising 16 amplifiers , 3 digital-to-analogue converters, an analogue-to-digital converter, filters, a sample and hold circuit, an oscillator, a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD75027 or  other identification markings relating to devices complying with the abovementioned . description 0 No L 325/58 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1 1 84 *27 Interface circuit of C-MOS technology, for a keyboard with a capacitive matrix, capable of matrix scanning and detection , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14x52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures : 22-00958-000 or  other identification markings relating to deviccs complying with the abovementioned description 0 ex 8542 11 84 *29 Interface circuit of C-MOS technology, capable of interfacing between a graphic microprocessor, dynamic random-access memories (D-RAMs) and a colour palette register, generating local memory address and control signals for the graphic microprocessor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 34092 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 34 Control and interface circuit of C-MOS technology, capable of receiving, processing and transmitting subscriber data in a digital network, comprising a line interface unit, a multiplexer, a data link controller, a microprocessor interface and an oscillator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 79C30A AM 79C32A QMV 453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 36 Control circuit of C-MOS technology, for a floppy disc-unit and data transfer rate, for precompensation of write signals, for data separation, for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *40 Control and interface circuit for central processing unit (CPU) of C-MOS technology, comprising a control unit for the refreshment of memories, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing: 27. 12 . 93 Official Journal of the European Communities No L 325/59 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1 1 84  an identification marking consisting of or including the following combination of (cont'd) figures and letters: FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *44 Control and interface circuit of C-MOS technology, operating at 12 MHz, comprising a clock generator, a bus controller for a microprocessor, a timer, two programmable interrupt controllers and an interface for a numeric coprocessor, in the form ' of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82230 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 84 *45 Control and interface circuit of C-MOS technology, comprising 2 interrupt controllers, three 16-bit programmable timer-counters, a real time clock and a numeric microprocessor interface, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : TACT 82303 PB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *46 Control and interface circuit of C-MOS technology, comprising 48 mA drivers, registers, an 18-bit direct memory access (DMA) interface, an 8-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 53C94 NCR 53C95 NCR 53C96 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *47 Interface and control circuit of C-MOS technology, comprising 2 universal asynchronous receiver/transmitters (UARTs), a parallel-data port, a hard-disc interface and a floppy-disc controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82C711 TACT 88511 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/60 Official Journal of the European Communities 27 . 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 *48 Interface and control circuit of C-MOS technology, programmable for interfacing signals between video-graphic-array (VGA) controllers and cathode-ray tube (CRT) displays, liquid crystal displays (LCDs), light-emitting-diode (LEDs ) displays or plasma-displays, capable of simultaneously controlling a CRT-display and a LCD display, comprising a digital-to-analogue video-converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CL-GD6340 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *49 Repeater interface and control circuit of C-MOS technology, comprising 7 or 12 transmission/reception interface ports, an attachment-unit interface (AUI ) port, a phase locked loop (PLL) decoder, a 32-bit buffer and a bus-interface for communication between repeater interface controllers (RICs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DP 83950 DP 83955 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *50 Interface circuit of C-MOS technology, for interfacing data between a 32-bit bus and input/output-registers and/or interface circuits, providing direct memory access (DMA) control, comprising a FIFO (first in, first out) read/write memory with a storage capacity of 256 bits, a data-latch, an address-latch and 32-bit registers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 1XB9-0401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *01 8-bit data-desynchroniser/synchroniser of C-MOS technology, capable of transmitting and receiving 2 asynchronous signals at a rate of 2 Mbits per second, comprising a microprocessor control circuit and a 4-buses interface circuit operating at a rate of 19,44 megabytes per second and a phase-locked loop (PLL) circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 04002 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/61 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 86 *02 Universal synchronous receiver/transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and/or data transfer with a speed of 80 Kbits/s or more over a distance of 2 km or a speed of 160 Kbits/s or less over a distance of 1 km, comprising a modulator and data buffers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 145421 MC 145425 TP 3401 TP 3403 MC 145422 MC 145426 TP 3402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 86 *05 Data segmentation or reassembly circuit of C-MOS technology, providing fragmentation of 16 382 packets of 8- or 16-bit words into cells or providing reassembly of these cells in 16 382 packets of 8- or 16-bit words, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 05501 TXC 05601 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *06 8-bit identity comparator of C-MOS technology, with a propagation delay of not more than 7,2 ns, capable of bit for bit comparison of 2 words of not more than 8 bits each, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or   other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *09 8-, 16- or 18-bit register of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 27 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT162374 74FCT16374 74FCT374 74FCT162823BT 74FCT16823BT 74FCT534 74FCT162823CT 74FCT16823CT 74FCT574 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/62 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 13 Encoder/decoder with filter of C-MOS technology, for frequencies of 600 Hz or more but not exceeding 4 000 Hz, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: QMV 112 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 14 16- or 20-bit flip-flop of the D-type of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 20 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 AC 16821 74 ACT 16374 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 15 Dual-tone multi-frequency (DTMF) receiver of C-MOS technology, capable of decoding DTMF signals to 4-bit binary data, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M-957 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 17 Clock recovery circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 18 Digital-to-analogue and analogue-to-digital converter of BiMOS technology, comprising sample and hold circuits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 21-26500 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the Euronean Communities No L 325/63 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 19 Programmable overhead terminator of C-MOS technology, providing 8-bit data transmission/reception and line pointer generation using an external clock, comprising a random-access memory (RAM), a serial in-/output port, a microprocessor interface circuit, a multiplexer and a demultiplexer, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 03003 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *20 Quadruple encoder/decoder with pulse-code-modulation filters of C-MOS technology, comprising amplifiers for sidetone balance, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 365 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *24 Digital signal synthesiser of C-MOS technology, with at least one of the following characteristics :  a ) comprising random-access memories (RAMs) with a total storage capacity of 16 Kbits, with a sampling rate of 22,257 kHz and 44,1 kHz and 2 output channels,  b) comprising 32 or 48 frequency generators, a clock generator and an address generator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) 344 S 0053 b) VC 2375 b ) VC 5395 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *25 Circuit for the recording and reproduction of speech of C-MOS technology, working at a speed of 8 Kbits/sec or more, with at least one of the following caracteristics :  a ) comprising an amplifier and a 10 bit digital-to-analogue converter,  b) comprising a memory interface circuit, an encoding/decoding circuit, a central processing unit (CPU) interface, in the form of a monolithic 'integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 22 mm, with not more than 100 connections and bearing: No L 325/64 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 1 1 86  an identification marking consisting of or including one of the following (cont 'd) combinations of figures and letters: a ) T 6668 a ) TC 8830 b ) TC 88401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *26 Analogue-to-digital signal converter, containing amplifiers, digital-to-analogue and analogue-to-digital converters with a supply voltage of 12V ( ±10%) and a digital serial interface with asynchronous receiver/transmitter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *28 Transmitter/receiver of BiMOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 38 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B923 DS 3886 SN 74 BCT 2424 CY7B933 SN 74 BCT 2420 SN 74 BCT 2425 DS 3884 SN 74 BCT 2423 SN 75 LBC 976 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *29 Transmitter/receiver of C-MOS technology, with at least one of the following characteristics:  a ) capable of terminating line rates of 8 448 or 34 368 bits per second,  b ) of the 8-, 16- or 32-bit bidirectional type,  c ) operating with a single power supply of +5 V and a supply current not exceeding 2 mA, comprising 2 transmitters and 2 receivers,  d) operating with a single power supply of +5 V, comprising 4 transmitters and 5 receivers of which at least one stays active during shutdown,  e) operating with a single power supply of +5 V, comprising at least 6 transmitters and at least 8 receivers,  f) operating with a single power supply of +5 V and with a data transfer rate per second of 120 Kbits or more, comprising not more than 5 transmitters and not more than 5 receivers,  g) having a supply current not exceeding 3 mA, comprising 2 driver circuits and 3 receivers,  h ) with a propagation delay not exceeding 11 ns,  i ) for signals between an encoder/decoder using Manchester code (MED) or an interface unit and a twisted pair cable or a coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 53 mm, with not more than 56 connections and bearing: 27. 12 . 93 Official Journal of the European Communities No L 325/65 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following (cont'd) combinations of figures or of figures and letters : a ) TXC 02050 b ) 74 FCT 16543 f) MAX 202 b ) 29 C 833 A b) 74 FCT 16646b ) 74f) MAX 203 b ) 29 C 853 A FCT 16652 f) MAX 204 b ) 74 AC 16472 b ) 74 FCT 16952 f) MAX 205 b ) 74 AC 16646 b ) 74 FCT 245 f) MAX 206 b ) 74 AC 16657 b ) 74 FCT 645 f) MAX 207 b ) 74 ACT 16245 c ) MAX 220 f) MAX 208 b ) 74 ACT 16470 d ) MAX 213 f) MAX 209 b ) 74 ACT 16863 d ) MAX 223 f) MAX 210 b ) 74 FCT 162500 e ) MAX 244 f) MAX 211 b ) 74 FCT 162501 e ) MAX 245 g) LTC 902 b ) 74 FCT 162543 e ) MAX 246 h ) 29 FCT 52 b ) 74 FCT 162646 e ) MAX 247 h) 82503 b ) 74 FCT 162652 e ) MAX 248 - i ) 83C92 b ) 74 FCT 162952 e ) MAX 249 i ) 83C94 b ) 74 FCT 16500 f) MAX 200 i) Am 79C98 b ) 74 FCT 16501 f) MAX 201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 30 Decoder of C-MOS technology, for demodulating and demultiplexing of stereo signals, comprising an interface circuit of a digital-to-analogue converter having a output clock signal of 8,192 or 16,384 MHz, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 63 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 70088 CF 70091 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 31 Synchronising circuit combined with a scan and signal distributor of C-MOS technology, comprising a control unit, a contact bounce elimination circuit, a 17-bit shift register and a data output formatting unit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 68 connections and bearing: /  an identification marking consisting of or including the following combination of figures and letters : QMV 222 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 32 Digital-to-analogue converter, with at least one of the following characteristics :  a ) with a capacity of 7 bits,  b ) with a capacity of 8 bits , of C-MOS technology, capable of double buffering 8-bit words,  c ) quadruple converter with a capacity of 12 bits, of BiMOS technology,  d) single or triple converter of C-MOS technology, with at least one random-access memory (RAMDAC), having one or more colour palette registers,  e ) of C-MOS technology, with a dynamic audio range of 93 dB or more, No L 325/66 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 in the form of a monolithic integrated circuit, contained in a housing the exterior (cont 'd) dimensions of which do not exceed 45 x 45 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) PBM 3960 d ) ATT 20C492 d ) Bt467 d ) SC 11487 b ) DAC 0830 d ) ATT 20C493 d) Bt473 d ) SC 11489 b ) DAC 0831 d ) ATT 20C497 d) Bt475 d ) SC 15025 b ) DAC 0832 d ) Bt451 d ) TVP 3020 d ) SC 15026 c ) AD 664 d ) Bt458 d ) TVP 3030 d ) TR 9C1710 d ) 357S0010 d ) Bt459 d) MU 9C9760 e) CS 4328 d) 357S0011 d ) Bt460 d ) SC 11482 e ) CXD 2564 d ) 357S0012 d ) Bt461 d ) SC 11483 e ) TMS 57010 d) ATT 20C490 d ) Bt462 d ) SC 11484 d ) ATT 20C491 d ) Bt463 d ) SC 11485 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 33 Analogue-to-digital converter, with at least one of the following characteristics :  a ) 8-bit parallel converter of C-MOS technology,  b) with a capacity of 16 or 20 bits of C-MOS technology, comprising a synchronisation circuit , 2 modulators, 2 digital filters, a 4-bit digital-to-analogue converter and an amplifier,  c ) 16-, 18- or 20-bit stereo audio converter of C-MOS technology,  d) with a capacity of 16 bits , comprising a digital filter with a passband of 45,5 kHz at 3 dB,  e) capable of driving a liquid crystal (LCD) or light emitting diode (LED ) display with not more 4 digits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 55 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : a ) IDT 75C48 c ) CS 5336 e ) ICL 7126 a ) IDT 75C58 c) CS 5339 e) ICL 7136 a ) MP 7683 c ) CS 5349 e) ICL 7137 a ) MP 7684 d ) DSP 56ADC16 e) MAX 130 b ) CS 5516 e ) HI 7131 e ) MAX 131 b ) CS 5520 e ) HI 7133 e ) MAX 133 c ) CS 5326 e ) ICL 7106 e) MAX 138 c)CS 5327 e) ICL 7107 e) MAX 139 c ) CS 5328 e ) ICL 7116 e ) MAX 140 c ) CS 5329 e ) ICL 7117 e) MAX 136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 34 Dual or octal universal asynchronous receiver/transmitter (Dual or octal UART), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 53 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1TQ1-0202 2681 PC 87310 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description 0 27. 12 . 93 Official Journal of the European Communities No L 325/67 CN code TARIC Description Rate of autonomous duty { % ) ex 8542 11 86 * 35 Latch, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 33 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT162373 74FCT16841 74FCT573 74FCT844 74FCT162841 74FCT373 74FCT841 74FCT845 74FCT16373 74FCT533 74FCT843 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 38 Clock/calendar circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 58274 MCCS 146818 MM 58174 A MC 146818 MM 58167 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 39 Clock generator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 38 mm, with not more than 64 connections and bearing:  an identification marking consisting of , or including one of the following combinations of figures or figures and letters : 82 C 402 CY7B991 ICD 2028 PCLK 1 AV 9129 CY7B992 , ICS 1394 PCLK 2 Bt 438 DP 8531 ICS 2494 SC 11410 Bt 439 DP 8532 ICS 90C64 SC 11411 CXD 1035 DP 83241 LZ 93F31 SC 11412 CXD 1252 ICD 2023 LZ 93F33 TCK 9002 CXD 1255 ICD 2027 LZ 93N61 WD 90 C 61 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *40 Data-buffer or data/address-buffer circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FB 2020 GC 102 HT 102 VL 82 C 332 or  other identification markings relating to devices complying with the abovementioned description 0 No L 325/68 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 *41 *42 *43 *44 *46 Buffer and line driver of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 27 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74 AC 16240 74 ACT 16244 74 FCT 244 74 AC 16825 74 FCT 240 74 FCT 540 74 AC 16827 74 FCT 241 74 FCT 541 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 4 or 16 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2901 CY7C9115 CY7C9117 CY7C9101 CY7C9116 CY7C901 or  other identification markings relating to devices complying with the abovementioned description Circuit of C-MOS technology, with audio output and with or without hour-count, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7910 SVM 5530 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of goods falling within Chapter 91 (a) Data or image compression/decompression circuit of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 46 mm, with not more than 188 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 1XH4-0301 1XY9-0001 CL 450 CL 950 1XK6-0301 74 ACT 6340 CL 550 or  other identification markings relating to devices complying with the abovementioned description Logic circuit of C-MOS technology, having only one of the following functions:  single or dual AND,  single or triple INVERTER,  single or dual NAND,  single or dual NOR,  exclusive, single or dual OR,  single or dual bilateral switch,  Schmitt-trigger,  2-channel multiplexer, 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/69 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 (cont 'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 *47 *49 *51 *52 in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 5x6 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 4S01F TC 4S71F TC 4W53F TC 7S08F TC 7W04F TC 4S11F TC 4S81F TC 4W66F TC 7S32F TC 7W08F TC 4S30F TC 4S584F TC 7S00F TC 7SU04F TC 7W32F TC4S66F TC4SU11F TC 7S02F TC 7W00F TC 7WU04F TC 4S69F TC 4SU69F TC 7S04F TC 7W02F or  other identification markings relating to devices complying with the abovementioned description Circuit for data transfer between a microprocessor and memory cards of a thickness of 3 mm or more, of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86301 or  other identification markings relating to devices complying with the abovementioned description Frequency synthesiser of BiMOS technology, capable of synchronising and dividing of frequencies, comprising 1 or 2 phase-locked loop circuits and 1 or 2 prescalers with an operating frequency of 10 MHz or more but not exceeding 2,5 GHz, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MB 1501 MB 1509 MB 1518 or  other identification markings relating to devices complying with the abovementioned description Audio decoder of C-MOS technology, capable of decoding and decompressing audio signals at a rate per second not exceeding 15 Mbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74 ACT 6350 or  other identification markings relating to devices complying with the abovementioned description Circuit of C-MOS technology, providing synchronisation and discrimination of read-signals and generation of write signals, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 136 connections and bearing : 0 0 0 0 No L 325/70 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 * 53 *54 *55 *57  an identification marking consisting of or including the following combination of figures and letters: HG 22SS013601 or  other identification marking relating to devices complying with the abovementioned description Signal generator of C-MOS technology, providing synchronous pulse generation for a charged coupled (CCD ) image sensor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 19 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1030 CXD 1217 LZ 93B53 LZ 93N43 or  other identification markings relating to devices complying with the abovementioned description Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of image telegraphy (facsimile ) at a rate of 300, 2 400, 4 800, 7 200 or 9 600 bits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 35128 or  other identification markings relating to devices complying with the abovementioned description Generator of C-MOS technology, for a user-definable cursor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: Bt431 or  other identification markings relating to devices complying with the abovementioned description Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data, comprising a FIFO (first in, first out ) read/write memory with a storage capacity of 128 bits and at least one serial input/output channel and a bi-directional parallel channel, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 27. 12 . 93 Official journal of the European Communities No L 325/71 CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 or ex 8542 11 86 ex 8542 11 98 ex 8542 11 86 *58 »59 * 61 * 63 *09 * 64 Address comparator of C-MOS technology, comprising one or more static random-access memories (S-RAMs), a parity generator, a parity checker and one or more comparators, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 ACT 2151 SN 74 ACT 2154 SN 74 ACT 2158 SN 74 ACT 2152 SN 74 ACT 2156 SN 74 ACT 2159 SN 74 ACT 2153 SN 74 ACT 2157 SN 74 ACT 2160 or  other identification markings relating to devices complying with the abovementioned description Signal processing circuit of C-MOS technology, capable of processing video-signals from a charge-coupled (CCD) image sensor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1810 CXD 2100 CXD 2150 or  other identification markings relating to devices complying with the abovementioned description Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers, of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 42 x 42 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ADSP 3210 ADSP 3220  other identification markings relating to devices complying with the abovementioned description Smoke detector operating in a temperature range of -20 °C or more but not exceeding 60 °C, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 14467 MC 14471 CS 235 MC 14468 MC 145010 V 24216 or  other identification markings relating to devices complying with the abovementioned description Scan and signal distributor of C-MOS technology, comprising a data and clock extraction unit, a control unit, a contact bounce elimination circuit, a current source control unit, a 17-bit shift register and a data output formatting unit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing: 0 0 0 0 No L 325/72 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 * 65 *67 * 68 * 69  an identification marking consisting of or including the following combination of figures and letters : QMV 16 or  other identification marking relating to devices complying with the abovementioned description Encoder/decoder of C-MOS technology, for the conversion of data into NRZ (Non-Return-to-Zero ) format or RLL (Run-Length-Limited ) format, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description Linear phase digital filter of C-MOS technology, capable of filtering phase periods into a 24 bits serial format, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5322 or  other identification markings relating to devices complying with the abovementioned description Modulator/demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer at a rate not exceeding 2 400 bits per second and for half duplex transfer of image telegraphy ( facsimile ) at a rate not exceeding 9 600 bits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11044 SC 11046 SC 11054 SC 11055 or  other identification markings relating to devices complying with the abovementioned description Echo and reverberation module, comprising a multiplier/accumulator, two random-access memories (RAMs) with a total storage capacity of 4 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 12 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC5344 VC5909 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/73 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 *70 *71 *72 * 73 * 76 8x8 bit- or 16 x 16 bit-multiplier or multiplier/accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 83 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 1008-A CY7C510 CY7C516 CY7C517 or  other identification markings relating to devices complying with the abovementioned description Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/decoding speech and data, having 8 independent channels with a bandwidth of 8 kHz and capable of full and half duplex data-transfer at a rate of at least 16 Kbits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 38 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BBSP4CH SC 11360 SC 11362 or  other identification markings relating to devices complying with the abovementioned description Encoder/decoder with pulse-code-modulation of N-MOS (including H-MOS) technology (N/H-MOS PCM), comprising a sample and hold circuit, a digital-to-analogue converter, a comparator, a successive approximation register and a logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to devices complying with the abovementioned description Pulse-code-modulation transmit/receive filter of N-MOS (including H-MOS) technology (N/H-MOS PCM), for a PCM line or trunk termination, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description Encoder/decoder of N-MOS ( including H-MOS) technology, for the conversion of data into serial or parallel signals, comprising an arithmetic logic unit (ALU) and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connections and bearing: 0 0 7 7 No L 325/74 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 * 80 * 81 * 86 * 88  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description Comparator circuit of C-MOS technology, capable of comparing cache-address tags, comprising a static random-access memory (S-RAM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description Digital filter of C-MOS technology, capable of quadruple or octuple over-sampling for 2 channels, comprising a read only memory, non-programmable (ROM) and a random-access memory (RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 36 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 57021 or  other identification markings relating to devices complying with the abovementioned description Digitally controlled potentiometer of C-MOS or N-MOS (including H-MOS) technology, consisting of an array of 31 or 99 resistive elements, comprising a 5 or 7 bits counter, a 5 or 7 bits non-volatile memory and a decoder, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 9102 X 9104 X 9312 X 9503 X 9C103 X 9C503 X 9103 X 9311 X 9313 X 9C102 X 9C104 or  other identification markings relating to devices complying with the abovementioned description Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 5x5 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: UGN 3055U UGS 3055U or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 27. 12. 93 Official Journal of the European Communities No L 325/75 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 98 ex 8542 11 86 * ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 * 89 * 15 *90 *91 *92 *93 Disc storage unit data separator (DDS), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, v with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8465 VM 5352 WD 10 C 21 DP 8460-3 HDC 9226 VM 5353 DP 8460-4 VM 5351 WD 10 C 20 or  other identification markings relating to devices complying with the abovementioned description Read channel circuit, providing read/write and servo demodulator functions, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32P4730 91C020 or  other identification markings relating to devices complying with the abovementioned description Subscriber line audio-processing circuit (SLAC) comprising 2 digital signal processors, an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description Decoder and sink driver, providing a output current of 500 mA at an output voltage of 35 V, with 4 inputs and 16 outputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 34142 or  other identification markings relating to devices complying with the abovementioned description Signal synthesiser of N-MOS (including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analogue converter and a quartz oscillator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 0 7 0 0 No L 325/76 Official Tournal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 90 ex 8542 11 90 Phoneme speech synthesiser of C-MOS technology, with a supply current of less than 10 mA, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one . of the following combinations of figures and letters : 78 A 263 CD 54123 N2L CM 54145 N2L CD 54121 N2L CD 54147 N2L CM 54146 N2L CD 54122 N2L CM 54104 CM 54166 N2L or  other identification markings relating to devices complying with the abovementioned description 8-bit data-synchroniser of C-MOS technology, capable of transmitting and receiving serial or parallel data at a rate of 155,52 Mbits or 19,44 megabytes per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 02301 or  other identification markings relating to devices complying with the abovementioned description Translator of BiMOS technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels, capable of bus driving of full duplex data transmission, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E383 CY101E383 / or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity not exceeding 4 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 12G014 12G044 or  other identification markings relating to devices complying with the abovementioned description Random-access memory of ECL technology (ECL-RAM) with a storage capacity not exceeding 64 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 37 mm or fixed on a plastic support, with not more than 28 connections and bearing: 0 0 0 0 * 95 * 96 * 98 *01 * 02 27. 12. 93 Official Journal of the Euronean Communities No L 325/77 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 90 (cont'd) ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95  an identification marking consisting of or including one of the following combinations of figures: 10422 10474 10484 100474 100490 10470 10480 10490 100484 or  other identification markings relating to devices complying with the abovementioned description Programmable logic device, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 16L4 20R6 CY10E302 SN 54 LS 334 16L6 20R8 CY100E301 SN 54 LS 335 16L8 22V10 CY100E302 SN 54 LS 336 16R4 82 S 100 FP 54 AS 839 SN 74 LS 333 16R6 82 S 101 FP 54 AS 840 SN 74 LS 334 16R8 93458 FP 74 AS 839 SN 74 LS 335 20L8 93459 FP 74 AS 840 SN 74 LS 336 20R4 CY10E301 SN 54 LS 333 or  other identification markings relating to devices complying with the abovementioned description Translator of bipolar technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 31 mm, with not more than 124 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 57-240245 F100124 F100125 MB 768 or  other identification markings relating to devices complying with the abovementioned description Control and/or management circuit for memories (including buffers) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 67 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 DP 8409 DP 8429 AM 2966 DP 8419 MB 1422 DP 8408 DP 8428 SN 74 S 409 or ;  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the external dimensions of which do not exceed 26 x 34 mm, with not more than 68 connections and bearing: 0 0 0 0 *02 * 14 * 15 * 16 No L 325/78 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 11 95 (cont'd) ex 8542 11 95 ex 8542 11 95 ex 8542 11 98 ex 8542 11 98  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 304 AM 29821 AM 29825 AM 29845 82 A 204 82 A 305 AM 29822 AM 29826 82 A 205 82 A 436 AM 29823 AM 29843 82 A 303 82 A 442 AM 29824 AM 29844 or  other identification markings relating to devices complying with the abovementioned description Control circuit of bipolar technology, capable of controlling 2 discrete power field-effect transistor (FET) devices, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures : 27473 or  other identification markings relating to devices complying with the abovementioned description Control circuit of bipolar technology, capable of driving a PNP power transistor, having a 5 V standby-power-regulation and a 2,5 V power output reference, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 23 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 7015 FB or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter of bipolar technology, incorporating a voltage reference and clock, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 55 mm, with no more than 60 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description 9-bit analogue-to-digital converter of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TDC 1049 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 » 17 *64 * 18 * 19 27. 12 . 93 . Official Journal of the European Communities No L 325/79 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 *22 *23 *24 *25 *26 Digitise and data-separation circuit of bipolar technology, comprising a phase-locked loop circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28962 or  other identification markings relating to devices complying with the abovementioned description 12-bit digital-to-analogue converter of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TDC 1012 or  other identification markings relating to devices complying with the abovementioned description Transmitter or receiver of GaAs technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GA 9011 GA 9012 or  other identification markings relating to devices complying with the abovementioned description 8-, 10-, 12- or 14-bit digital-to-analogue converter of GaAs technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TQ 6122 or  other identification markings relating to devices complying with the abovementioned description 10-bit analogue-to-digital converter of bipolar technology, containing 4 coding systems, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8x8 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1507 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 325/80 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 50 ex 8542 19 50 ex 8542 19 60 ex 8542 19 60 ex 8542 19 60 * 60 * 70 * 01 * 02 * 05 Voltage regulator with an input voltage range of 4,75 V or more but not exceeding 60 V and a quiescent current not exceeding 10 mA, comprising a 1 A switch circuit and an oscillator with a fixed frequency of 52 kHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 1 1 x 29 mm or the diameter of which do not exceed 1 1 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ' LM 1575 LM 2575 or  other identification markings relating to devices complying with the abovementioned description Voltage and current regulator of bipolar technology, capable of generating 3 ouput currents of respectively 7,5 mA, 50 mA and 750 mA at an ouput voltage of 5 V ( ±5 % ), in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 15 connections and bearing:  an identification marking consisting of or including the following combination of figures : 34992 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, capable of driving 4 or 8 independent output loads each with an output current of 3 A and an output leakage current not exceeding 80 (J.A, comprising an overvoltage detector, a short-circuit detector and an open load detector, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 23 x 38 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 33293 PC 33298 or  other identification markings relating to devices complying with the abovementioned description Control circuit of BiMOS technology, capable of driving an output load with an output current of 0,5 A and an output leakage current not exceeding 100 jiA, comprising an overvoltage detector, a current limiting circuit and a thermal shutdown circuit, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3392 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 12 mm, with not more than 16 connections and bearing: 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/81 CN code TARIC Description Rate of autonomous duty { % ) ex 8542 19 60 (cont 'd) ex 8542 19 60 ex 8542 19 60 ex 8542 19 70 ex 8542 19 70 *07 * 14 * 10 * 40  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 MN 13801 MN 13811 MN 13822C DS 1232 MN 13802 MN 13812 MN 1382C MN 1380 MN 1381 MN 13821C or  other identification markings relating to devices complying with the abovementioned description Control circuit of bipolar technology, capable of driving N-MOS transistors, with a standby current not exceeding 3 [xA, comprising an overvoltage shutdown circuit and a charge pump, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 33091 or  other identification markings relating to devices complying with the abovementioned description Disc storage unit controller of C-MOS technology, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 20 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 1SP9-0003 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of dielectric isolation technology, for telephone sets with a line voltage not exceeding 265 V, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LH 1497 or  other identification markings relating to devices complying with the abovementioned description Subscriber line interface circuit ( SLIC ) of bipolar technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 40 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AM 79M576 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 7 No L 325/82 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty { % ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *01 * 02 * 03 *04 *07 Filter of C-MOS technology, with a programmable cut-off frequency of 4,5 MHz or more but not exceeding 25,2 MHz and a programmable frequency amplification not exceeding 9 dB, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 5 x 12 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 896 or  other identification markings relating to devices complying with the abovementioned description Audio recording/reproducing circuit of C-MOS technology, capable of direct analogue storage of audio data with a duration of 12 , 16 or 20 seconds, comprising an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 1 Mbit, 3 amplifiers , an automatic gain control circuit and 2 filters, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ISD 1012A ISD 1016A ISD 1020A or  other identification markings relating to devices complying with the abovementioned description Analogue signal microprocessor of bipolar technology, providing automatic gain control , read-signal processing and generation of head-positioning signals for magnetic heads in disc storage units, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : SN 28961 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit, for the reduction of audio noise by 14 dB, contained in a housing the exterior dimensions of which do not exceed 7 x 26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HA 12043 or  other identification markings relating to devices complying with the abovementioned description AM and FM receiver of bipolar technology, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 7 27. 12 . 93 Official Journal of the European Communities No L 325/83 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 * 08 * 10 * 11 * 13 * 19 Delay line of C-MOS technology, for drop out compensation of video signals, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 10 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXL 1506 MSM 6965 RS or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology, for the overload protection of telephone exchanges, contained in a housing the exterior dimensions of which do not exceed 10x11 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures : 1515 or  other identification markings relating to devices complying with the abovementioned description Programmable filter of bipolar technology, with a programmable cut-off frequency of 5 MHz or more but not exceeding 15 MHz and a programmable peak frequency and bandwidth, comprising a seven-pole filter and a differentiator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32F8011 32F8012 or  other identification markings relating to devices complying with the abovementioned description Frequency converter of GaAs technology, for the conversion of frequencies of 10,25 GHz or more but not exceeding 12,75 GHz to frequencies of 950 MHz or more but not exceeding 2 050 MHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm or the diameter of which does not exceed 10 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 20070C AKD 12010 AKD 12575 AND 2001T4C AKD 12000 AKD 12011 AKD 2400 FMM 5103 or  other identification markings relating to devices complying with the abovementioned description Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 22 connections and bearing: 0 0 0 0 No L 325/84 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 60 (cont'd) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *20 *27 *28 *29  an identification marking consisting of or including one of the following combinations of figures and letters: LZ 2019 PD 3573 TCD 103 TCD 105 TCD 133 or  other identification markings relating to devices complying with the abovementioned description Interline charge-coupled image sensor, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 44 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ICX 018 ICX 022 ICX 038 PD 3732 ICX 021 ICX 024 ICX 039 or  other identification markings relating to devices complying with the abovementioned description 5-channel voltage comparator for monitoring lamp-circuits, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 28 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 22001 or  other identification markings relating to devices complying with the abovementioned description Image sensor consisting of 16 rows of not more than 992 photosensitive areas and a matrix linked to a shift register, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: RA 16x62 or  other identification markings relating to devices complying with the abovementioned description Local telephone network of C-MOS technology, capable of tone generation and of switching, amplifying and decoding audio signals from not more than 2 external telephone lines and from not more than 12 internal telephone lines, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11390 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/85 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 * 30 *31 * 33 *36 *48 16-bit stereo encoder/decoder with C-MOS technology, having sample rates of 4 kHz or more but not exceeding 48 kHz, comprising a multiplexer, a digital-to-analogue converter, an analogue-to-digital converter, a mute circuit, a voltage reference circuit, a microphone-input, a loudspeaker-output and a headphone-output, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 1849 CS 4215 or  other identification markings relating to devices complying with the abovementioned description Audio circuit of C-MOS technology, with a dynamic range of 80 dB or more, comprising 2 digital-to-analogue converters and 2 analogue-to-digital converters, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1848 CS 4231 CS 4248 or  other identification markings relating to devices complying with the abovementioned description Video processing circuit of bipolar technology, for signals from a charge-coupled (CCD) image sensor, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AN 2145FHP CXA 1390 CXA 1392 IR 3P81A CXA 1310AQ CXA 1391 IR 3P69 IR 3P97 or  other identification markings relating to devices complying with the abovementioned description Voice-switched speakerphone circuit of bipolar technology, capable of half duplex transmission and reception of speech, comprising attenuators, level-detectors, a dial-tone detector, an algorithm-control circuit and amplifiers, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 33218 MC 34118 or  other identification markings relating to devices complying with the abovementioned description Phase-locked loop (PLL) circuit of bipolar technology, comprising an oscillator, a frequency and/or phase detector, 4 prescalers/counters, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing: 0 0 0 0 No L 325/86 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 (cont'd) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *49 *50 *51 *52  an identification marking consisting of or including the following combination of figures and letters: SN 28967 or  other identification markings relating to devices complying with the abovementioned description Video processing circuit of bipolar technology, for colour or luminance signals, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1207 CXA 1208 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of cameras of the 8 mm type (a) FM-band receiver of bipolar technology, providing FM-signal demodulation, comprising at least a mixer, an intermediate frequency (IF) amplifier, a limiter amplifier and a data slicer, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x16 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13156 MC 13158 or  other identification markings relating to devices complying with the abovementioned description Audio compression/decompression circuit of bipolar technology, providing a compression and an expansion mute function, operating at a supply voltage of 3 V or more but not exceeding 7 V, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 33111 or  other identification markings relating to devices complying with the abovementioned description Transmitter/receiver of BiMOS technology, capable of data transmission at a rate per second of lOMbits, comprising 6 transmitters and 6 receivers, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 34058 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/87 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 * 53 *54 *55 *56 *57 Converter/amplifier of bipolar technology, with an output level of 22 dBm at a frequency of 900 MHz and an input level of -6 dBm, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 5x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: HP 3001 or  other identification markings relating to devices complying with the abovementioned description Current transmitter of bipolar technology , with an output current of 4 mA or more but not exceeding 20 mA, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: XTR 103 XTR 104 or  other identification markings relating to devices complying with the abovementioned description Voltage-to-current converter of bipolar technology, with a selectable input voltage range and a power supply voltage of 13,5V or more but not exceeding 40 V, comprising a current transmitter and a voltage reference circuit, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XTR 110 or  other identification markings relating to devices complying with the abovementioned description Voltage converter of C-MOS technology, capable of transforming an input voltage level not exceeding 5 V at an input current not exceeding 0,1 (xA into an output voltage not exceeding 15 V at an ouput current not exceeding 1 mA, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 7x8 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LR 36683N or  other identification markings relating to devices complying with the abovementioned description Frequency converter of GaAs technology, with a conversion gain of 5 dB, capable of converting an input frequency of 50 MHz or more but not exceeding 860 MHz into an output frequency of 1 220 MHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 5x10 mm, with not more than 16 connections and bearing: 0 0 0 0 No L 325/88 Official Journal of the European Communities 27 . 12 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 (cont'd) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 * 58 * 59 * 60 * 61  an identification marking consisting of or including the following combination of figures and letters : AND 7000S3C or  other identification markings relating to devices complying with the abovementioned description Frequency converter of GaAs technology, with a conversion gain of 6 dB, capable of converting an input frequency of 1 220 MHz into an output frequency of 45 MHz, comprising an oscillator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 5x10 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AND 7001 S3C or  other identification markings relating to devices complying with the abovementioned description Frequency converter of GeAs technology, with a typical conversion gain of 20, 26 or 50 dB, capable of converting an input frequency of 500 MHz or more but not exceeding 2,5 GHz into an output frequency of 30 MHz or more but not exceeding 500 MHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TQ 9201 TQ 9202 TQ 9203 or  other identification markings relating to devices complying with the abovementioned description Analogue communication circuit, capable of data conversion and signal transfer, comprising a serial input/output port for a digital signal processor (DSP), a 16-bit analogue-to-digital converter, a 16-bit digital-to-analogue converter and a clock generator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters: AD 28MSP01 or  other identification markings relating to devices complying with the abovementioned description FM receiver of bipolar technology, capable of operating at an input frequency rage of 200 MHz, with an FM signal demodulating function, comprising at least 2 mixers, an oscillator , a diode and a Receive Signal Strengh Indicator (RSSI ), in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13135 MC 13136 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 Official Journal of the European Communities27. 12 . 93 No L 325/89 CN code TARIC Description Rate of autonomous duty (% ) AM or FM transmitter of bipolar technology, with AM or FM signal modulation function, comprising 3 amplifiers, a prcscaler and 2 oscillators , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13175 MC 13176 or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter of C-MOS technology, comprising a sample and hold amplifier having a dynamic performance of 1 MHz per second or more, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADS 112 ADS 117 or  other identification markings relating to devices complying with the abovementioned description Memory module, consisting of 4 electrically erasable, programmable, read only memories (E2PROMs) with a total storage capacity of 2 Mbits or more, mounted on a multilayered ccramic substrate, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 42 mm, with not more than 32 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XM 28C020 XM 28C040 XM 28C4096 or  other identification markings relating to devices complying with the abovementioned description Voltage regulator with an imput voltage not exceeding 900 V and a fixed output voltage of 41,8 V ( ±0,5 V), in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 29 mm, with not more than 5 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : STR 54041 or  other identification markings relating to devices complying with the abovementioned description Unregulated DC converter, with a rated output power not exceeding 1 W at 25 °C, in the form of a microassembly, contained in a housing the exterior dimensions of which do not exceed 1 1 x 20 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CPR 5848 HPR 116 HPR 405 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 19 80 ex 8542 20 30 ex 8542 20 80 ex 8542 20 80 ex 8542 80 00 * 62 * 50 * 10 * 30 * 02 No L 325/90 Official Journal of the European Communities 27. 12 . 93 CN code TARIC Description Rate of autonomous duty ( % ) ex 8542 90 00 ex 8548 00 00 ex 8548 00 00 ex 9001 20 00 ex 9001 20 00 ex 9001 20 00 ex 9001 90 90 ex 9001 90 90 ex 9001 90 90 ex 9002 11 00 ex 9013 80 30 * 10 * 91 * 93 * 10 * 20 * 30 * 10 * 20 * 30 * 50 * 20 Integrated circuit housing device, consisting of a multilayer ceramic substrate with metallic contacts for chips, the dimensions of which do not exceed 47 x 47 mm Clock/calendar circuit, comprising a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a static random-access memory (S-RAM), the whole contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 MK 48T02 MK 48T12 DS 1387 MK48T08 MK 48T18 or  other identification markings relating to devices complying with the abovementioned description Memory module, comprising a printed circuit on which are mounted decoupling capacitors and 4 static random-access memories (S-RAMs) with a total storage capacity of 4 Mbits , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 69 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HB 6612832IB-7 or  other identification markings relating to devices complying with the abovementioned description Material consisting of a polarising film, supported on one or both sides by transparent material Polarising plastic film, consisting of a transparent protective film and a polarising membrane Polarising lenticular plastic plate with a lenticular array pitch of 0,78 mm, a thickness not exceeding 0,99 mm and the exterior dimensions of which do not exceed 740 x 974 mm Fresnel lens of plastic, unmounted , for use in the manufacture of products falling within subheadings 8528 10 and 9008 30 (a ) Rear projection screen , comprising a Fresnel lens of plastic and a polarizing sheet of plastic, for use in the manufacture of products falling within subheading No 8528 10 (a ) Lens of plastic , unmounted, having a focal length of 3,86 mm ( ±0,1 mm) and with a diameter not exceeding 8 mm, for use in the manufacture of compact disc players (a ) Lens unit , having a focal length of 75 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not exceeding 180 mm Liquid crystal display (LCD), the exterior dimensions of which are 18,5 x 52 mm or 18,5x61 mm or 22 x 52 mm or 22 x 63 mm or 27 x 67 mm or 55,8 x 73,7 mm or 58,2 x 98,4 mm , with not more than 368 connections, consisting of a layer of liquid crystals between 2 glass sheets or plates , with 7 or more but not exceeding 750 figures or letters , for use in the manufacture of calculators ( a ) 0 0 0 0 0 0 0 0 0 0 0 27. 12 . 93 Official Journal of the Eurooean Communities No L 325/91 CN code TARIC Description Rate of autonomous duty ( % ) ex 9017 90 00 ex 9021 30 90 ex 9110 12 00 ex 9110 90 00 ex 9114 90 00 ex 9110 90 00 * 10 *21 * 91 * 92 * 91 * 93 0 3,1 0 0 0 Thermal printer head, comprising at least 7 168 heater elements mounted on 2 or more ceramic supports, the whole contained in a housing the exterior dimensions of which exceed 21 x 39 x 639 mm Vascular protheses, neither woven nor knitted, of which the largest opening has an internal diameter not exceeding 6 mm Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and, whether or not integrated, at least one capacitor, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a ) Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 ( a ) Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a ) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.